60 Ill. App. 2d 266 (1965)
210 N.E.2d 243
Burge Ice Machine Company, an Illinois Corporation, Plaintiff-Appellant,
v.
Leonard C. Dickerson and Homer H. Edwards, a Partnership, d/b/a Springfield Ice Skating Club, Defendants-Appellees.
Gen. No. 49,399.
Illinois Appellate Court  First District, Second Division.
June 8, 1965.
Winston, Strawn, Smith & Patterson, of Chicago (Edward J. Wendrow and Frank O. Wetmore II, of counsel), for appellant.
Healy, Newby, Barrett & Healy, of Chicago (Walter C. Healy and George W. McGurn, of counsel), for appellees.
(Abstract of Decision.)
Opinion by JUSTICE LYONS.
Judgment affirmed.
Not to be published in full.